Citation Nr: 0307777	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-10 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a fungus infection of the feet.

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar keratosis of the left foot.

3.  Entitlement to a compensable evaluation for 
hemorrhoidectomy residuals.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from June 1946 to May 1949.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.  

The issues on appeal were previously denied in a March 2000 
Board decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court, in an Order dated in December 2001, vacated the 
Board's March 2000 decision and remanded the case to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The Board subsequently remanded the case in April 
2002 to the RO so that compliance with the notice and duty to 
assist provisions contained in the newly enacted VCAA could 
be addressed.  As review of the evidence of record shows that 
such compliance has been effectively accomplished, the case 
is again before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's fungus of the feet is productive of 
exfoliation, itching and scaling, without constant itching, 
extensive lesions, or marked disfigurement; systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
not demonstrated.

2.  The veteran's plantar keratosis is productive of some 
tenderness and minimal callus formation, without objective 
evidence of disfigurement or limitation of function of the 
feet.

3.  The residuals of the veteran's hemorrhoidectomy are 
productive of no more than mild to moderate symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a fungus infection of the feet have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (in effect 
prior to and after August 30, 2002).

2.  The criteria for an evaluation in excess of 10 percent 
for plantar keratosis of the left foot have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7819 (in 
effect prior to and after August 30, 2002).

3.  The criteria for a compensable evaluation for 
hemorrhoidectomy residuals have not been demonstrated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7336 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  However, the Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are met with respect to the matters 
addressed below.  

Well-groundedness is not an issue in this case.  Via February 
1998 rating decision and June 1998 statement of the case 
(SOC) the veteran was notified why the ratings assigned for 
his three service-connected disabilities currently on appeal 
were not increased.  Supplemental SOC's (SSOC) dated in 
February and April 1999 and January 2003 again informed him 
why increased ratings were not warranted.  By letter dated in 
December 2002 and by means of a January 2003 SSOC the RO 
outlined generally the veteran's and VA's respective 
responsibilities in evidentiary development, satisfying the 
notice requirements set out by Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board's April 2002 
remand also informed the veteran of the enactment of the 
VCAA.  

The RO has obtained the veteran's service treatment records 
as well as VA and private medical records.  He has not 
mentioned any outstanding records that might support his 
claims or affect their outcome.  There is no indication that 
the evidentiary record is incomplete.  To this, the veteran 
indicated in March 2002 that he had no additional argument or 
evidence to submit.  No further notice or assistance to the 
veteran in the development of evidence is required.  The RO 
has complied with, or exceeded, the mandates of the VCAA and 
its implementing regulations, and the Board finds that it is 
not prejudicial to the veteran to adjudicate his claims based 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

Foot Fungus and Plantar Wart

The veteran argues that his two foot-related disabilities 
have become worse.  He states that his feet itch all of the 
time, and that he has cracking between his toes.  He says 
that the plantar keratosis of the left foot requires surgery.

A review of the record indicates that entitlement to service 
connection for a fungus infection of the feet and a plantar 
wart was established in a September 1971 rating decision.  A 
zero percent evaluation was assigned for each of these 
disabilities.  These evaluations remained in effect until a 
10 percent rating was assigned for each of them in an August 
1994 Board decision.  An August 1994 rating decision 
implemented the decision of the Board.  The 10 percent 
evaluations remain in effect for both the veteran's service-
connected fungus of the feet, and his service-connected 
plantar keratosis.

VA hospital records dated from September to November 1996 
show that the veteran was admitted for treatment of his 
blindness.  The physical examination was positive for 
athlete's foot, which was treated with medicated creams.  The 
discharge diagnoses included tinea pedis.  October 1996 
records from this hospitalization show that the veteran 
presented with a painful lesion of the left second 
metatarsal.  On examination, there was hyperkeratosis under 
the second metatarsal head of the left foot, which was 
described as a nucleated lesion.  There was also 
hyperkeratosis of the planter surface of the lateral fifth 
metatarsal.  The assessments included nucleated intractable 
plantar keratosis of the second metatarsal head, and reduce 
calluses of intractable plantar keratosis.

VA hospital records from May to July 1997 show that the 
veteran was treated for chronic obstructive pulmonary disease 
and prostate disease.  On examination, the veteran had 
onychomycosis of his nails.  There was macerated interdigital 
space between the second, third, and fourth spaces 
bilaterally.  He also had diffuse calluses on the plantar 
aspect of the left fifth metatarsal base and styloid process 
area on the foot, which were reduced that same day.

The veteran was afforded a VA fee-basis examination in 
October 1998.  He gave a history of developing fungus 
infections of the feet in 1947, and a wart on his left foot 
in 1946.  He said the wart could be provoked by stepping on 
something.  He noted that the foot itching occurred daily, 
particularly on the left.  He said that he tended to walk on 
the sides of his feet.  The veteran stated that he treated 
his fungus with a cream.  Examination revealed that there was 
no generalized skin disease.  There was a fungus infection of 
the right toenails, primarily the first, second, and fifth.  
For the left foot, there was insensation of the first and 
fifth toenails.  A left plantar wart was noted.  The veteran 
could walk unassisted.


Review of VA outpatient treatment records dated from 2000 and 
2002 are silent as to any treatment afforded the veteran for 
either his service-connected foot fungus or plantar wart 
disabilities.

On VA examination in December 2002 the veteran complained of 
left foot pain aggravated by the pressure of walking.  He 
added that flare-ups, which occurred with prolonged standing 
and walking, lasted about one hour.  The veteran further 
indicated that he took Tylenol with codeine for pain twice a 
day.  He also mentioned that he used multiple lotions and 
creams which, while helping alleviate problems associated 
with itching related to a chronic pruritic rash, had not 
helped in the removing of the rash.  Examination of the left 
forefoot showed a 0.5 centimeter (cm.) by 0.5 cm. oval 
plantar keratotic lesion with minimal callus formation.  A 
1.5 cm. by 1.0 cm. tender callus was shown on the lateral 
aspect of the veteran's left foot.  Both feet were noted to 
have opaque, white scales in a moccasin-like pattern.  All 
ten toenails were reported to be yellow and brittle with 
fungal involvement.  The interdigits of the toes were 
macerated and scaly.  The diagnoses included:  general 
xeroderma (dry skin), ichthyosis vulgaris, chronic 
recalcitrant tinea pedis and onychomycocis, chronic 
recalcitrant painful plantar wart, and tender callus lateral 
left foot secondary to avoiding pressure on his forefoot 
where his plantar wart is located.  The examiner concluded 
that the veteran, during flare-ups, had a 25 percent increase 
in his disability/impairment secondary to pain.  

Hemorrhoids

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected residuals of a 
hemorrhoidectomy.  He states that he has weekly bleeding, and 
that additional surgery has been recommended.

Entitlement to service connection for the residuals of 
hemorrhoids was established in a June 1953 rating decision.  
A zero percent evaluation was assigned for this disability.  
This evaluation currently remains in effect.


VA hospital records from March 1997 show that the veteran had 
a history of hemorrhoid surgery in 1990.  On examination, the 
veteran had normal sphincter tone.  No hemorrhoids were 
noted.

The veteran was afforded a VA fee-basis examination in 
October 1998.  He said that he developed hemorrhoids in 1947.  
The veteran reported undergoing six or seven hemorrhoid 
surgeries, with the most recent in 1992.  He noted anal and 
rectal itching daily, and said his anus or rectum bleed once 
a week.  His discomfort was relieved by sitz baths.  He did 
not use hemorrhoid cream.  The veteran reported being 
constipated, and said that he had a discharge from his anus.  
On rectal examination, there were no obvious hemorrhoids.  
There appeared to be a transverse small raphe or tag in the 
central anal area.  There were no obvious internal 
hemorrhoids.  There was a slightly yellowish discharge of the 
superior aspect of the perianal area.  Above and to the left 
of this and just below the left sacral area, there appeared 
to be a fistula approximately three or four millimeters in 
diameter.  The diagnoses included hemorrhoidectomy.  It was 
recommended that the veteran undergo a sigmoidoscope or 
colonoscope to determine the source of his weekly bleeding.

Review of VA outpatient treatment records dated from 2000 and 
2002 do not reveal that the veteran was treated for problems 
associated with hemorrhoids during this period of time.

On VA examination in December 2002 the veteran denied rectal 
bleeding.  Rectal examination revealed an old, well-healed 
1.0 cm. surgical scar over the superior external anus.  
Neither tenderness nor adhesions was observed.  No evidence 
of external hemorrhoids, fissures or fistulas was reported.  
Additionally, no evidence of rectal lesions, nodules or 
bleeding was observed by the examining physician.  Chronic 
hemorrhoids with several hemorrhoidectomies, currently in 
remission with no evidence of recurrence, was diagnosed.  


Criteria

In General

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Foot Fungus and Plantar Wart

The veteran's service-connected fungal infection of the feet 
disability was evaluated by the RO under the rating code for 
dermatophytosis.  38 C.F.R. § 4.118, Code 7813.  This 
disability is evaluated under the rating code for eczema.  38 
C.F.R. § 4.118, Code 7806.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant is 
evaluated as 50 percent disabling.  When there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is merited.  For 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
A zero percent rating is assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  Id.

The veteran's service-connected plantar keratosis disability 
was evaluated by the RO under the rating code for benign new 
growths of the skin.  38 C.F.R. § 4.118, Code 7819.  Benign 
growths of the skin are rated as for scars and disfigurement.  
Scars that are superficial, poorly nourished, with repeated 
ulceration are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Code 7803.  Scars that are superficial, tender, and 
painful on objective demonstration also merit a 10 percent 
evaluation.  38 C.F.R. § 4.118, Code 7804.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  The 
Court has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The veteran was informed of the applicable 
regulatory changes as part of a SSOC mailed to him in January 
2003.  

Under the revised rating criteria for Code 7806 (under which 
the veteran's foot fungus disability is currently rated), a 
30 percent rating is for application where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

Under the revised rating criteria for Code 7819 (under which 
the veteran's plantar wart disability is currently rated), 
benign skin neoplasms are to be rated as either disfigurement 
of the head, face, or neck (Code 7800), scars (Codes 7801, 
7802, 7803, 7804, or 7805), or impairment of function.


Under the revised Code 7803, a 10 percent rating is warranted 
for a superficial unstable scar; Note (1) to this Code 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Under the revised Code 7804, a 10 percent rating is warranted 
for scars which are superficial and painful on examination; 
Note (1) to this Code indicates that a superficial scar is 
one not associated with underlying tissue damage.  

While the Board observes that the veteran has not been 
informed of the new regulations concerning the rating of 
scars (for example, Codes 7803 and 7804) prior to the 
issuance of this decision, as the maximum assignable rating 
pursuant to each of these regulations is 10 percent, the 
Board is of the opinion that such lack of notice as to these 
recently revised regulations constitutes no more than 
harmless error.  In addressing the issue of "harmless 
error" in Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992), 
the Court indicated that the test is whether the error in 
question would change the resolution of the appellant's 
claim.  Here, as the veteran is currently rated 10 percent 
for each of his service-connected disorders of the feet, such 
is not the case.  

Hemorrhoids

External or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures are evaluated as 20 
percent disabling.  Hemorrhoids that are large, thrombotic, 
irreducible, with excessive redundant tissue evidencing 
frequent recurrences are evaluated as 10 percent disabling.  
Mild or moderate hemorrhoids are evaluated as zero percent 
disabling.  38 C.F.R. § 4.114, Code 7336.


Analysis

Foot Fungus and Plantar Wart

The Board finds that the criteria for an evaluation greater 
than 10 percent for the veteran's fungus infection of the 
feet under the applicable regulations in effect prior to 
August 30, 2002, is not shown by the evidence.  Tinea pedis 
was noted and treated during a hospitalization in 1996, and 
onychomycosis of the nails with maceration of some of the 
interdigital spaces of the feet was noted in 1997.  The 
October 1998 VA fee-basis examination was positive primarily 
for a fungus infection of the feet.  There was no evidence of 
the extensive lesions, marked disfigurement, exudation, or 
the constant itching required in order to receive a 30 
percent evaluation under Code 7806.  Also, on recent VA 
examination in December 2002 no excoriations, ulcerations, 
open sores, erythema or suspicious lesions were reported.  
The veteran's symptomatology does not more nearly resemble 
that of the next highest evaluation.  

Similarly, the Board finds that the criteria for an 
evaluation greater than 10 percent for the veteran's fungus 
infection of the feet under the applicable regulations in 
effect as of August 30, 2002, is not shown by the evidence.  
In this case, to be entitled to a rating in excess of 10 
percent, the medical evidence of record would have to 
demonstrate findings associated with the use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs being utilized for treatment of the veteran's fungus of 
the feet.  See revised Code 7806.  This simply is not shown.  
Therefore, entitlement to an increased evaluation for fungus 
infection of the feet is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.118, Codes 7806, 7813 (in effect 
prior to and after August 30, 2002).

The Board also finds that the criteria for an evaluation 
greater than 10 percent for the veteran's plantar keratosis 
of the left foot, under either the applicable old or revised 
regulations, have not been met.  The Board initially notes 
that the veteran is already in receipt of the highest 
evaluation possible under the rating codes for superficial 
scars that are poorly nourished, or for scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Codes 7803, 7804 (in effect prior to and after August 30, 
2002).  The evidence shows that his plantar wart is 
productive of pain when he steps on an object, and that 
reduction of the calluses associated with the wart is 
required on a periodic basis.  While on October 1998 VA fee-
basis examination the veteran was reported to walk without 
assistance, on VA examination in December 2002 the evidence 
showed that the veteran suffered from left foot pain flare-
ups, occurring with prolonged standing and walking, which 
reportedly caused a 25 percent increase in his disability 
secondary to pain.  An increased evaluation under the rating 
code for limitation of function of the part affected has been 
considered, but no significant limitation has been noted.  38 
C.F.R. § 4.118, Code 7805.  Therefore, as the veteran is 
currently in receipt of the highest evaluation available 
under the rating codes currently in effect, and as there are 
no more rating codes under which the veteran's disability can 
properly be evaluated, entitlement to an increased evaluation 
is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.118, Codes 7803, 7804, 7805, 7819 (in effect prior to 
and after August 30, 2002).

Hemorrhoids

The Board finds that the veteran is not entitled to a 
compensable evaluation for the residuals of his 
hemorrhoidectomy.  The October 1998 VA fee-basis examination 
was negative for hemorrhoids.  Although the veteran reported 
weekly bleeding, the examiner did not attribute this to 
hemorrhoids.  Also, while a history of multiple hemorrhoid 
surgeries was reported on VA examination in December 2002, 
examination revealed no evidence of hemorrhoids.  Simply, 
there is no evidence of the large, thrombotic, or irreducible 
hemorrhoids with excessive tissue or with frequent 
recurrences required in order to receive a 10 percent 
evaluation.  Therefore, as the criteria for an increased 
evaluation have not been demonstrated, entitlement to a 
higher evaluation is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.114, Code 7336.

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
fungus infection of the feet is denied.

Entitlement to an evaluation in excess of 10 percent for 
plantar keratosis of the left foot is denied.

Entitlement to a compensable evaluation for hemorrhoidectomy 
residuals is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

